Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00062-CV

                               Steven STAMPS and Eva Stamps,
                                         Appellants

                                                v.

                                        Alva Elia RUIZ,
                                           Appellees

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 12-08-11759-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Appellants’
motion to dismiss this appeal is GRANTED. It is ORDERED that Appellee Alva Elia Ruiz recover
her costs of this appeal from Appellants Steven Stamps and Eva Stamps.

       SIGNED October 1, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice